DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive. Applicant argues the claims as amended distinguish over Kozak because of the alleged lack of water within the inner liner.  Kozak discloses the use of the hose for hydraulic applications.  The use of water for high pressure applications is known to skilled artisans and it would be obvious to make use of the hose of Kozak to deliver water at high pressure to a destination where it is to be used.  Further, the hose of Kozak will have air within it prior to placement within a high fluid pressure system.  Air contains water in the form of vapor that is present within the inner liner.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15-17 and 19-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2019/0186656 A1 to Kozak et al. (Kozak).

With regard to claim 15, Kozak discloses a high-pressure hose (Kozak, title, abstract) comprising an inner liner (104, fig. 1, paragraph 0033), water contained within the inner liner (prior to placement within a hydraulic system the inner liner of the hose of Kozak will be filled with atmospheric air which contains water in the form of vapor) reinforcing plies (130a-d, fig. 1, paragraph 0036) in the form of helically wound filaments (paragraph 0036), and a cover layer (144, fig. 1, paragraph 0039), wherein two adjacent reinforcing cable plies are directed in the same direction (paragraph 0050, consider the embodiment of fig. 9 having all of the same structure as the generic hose of fig. 1 described above.  930a and 930b are directed in the same direction), and a follow-up ply pair is laid in opposite sense (930c and 930d, paragraph 0050).  

With regard to claim 16, Kozak discloses the high-pressure hose according to claim 15 as set forth above, and further discloses wherein a number of reinforcing plies is at least four or higher (shown in fig. 1, paragraph 0050).  

With regard to claim 17, Kozak discloses the high-pressure hose according to claim 15 as set forth above, and further discloses wherein a pitch of adjacent unidirectional reinforcing plies is the same (shown in fig. 1, described in paragraph 0050).  

With regard to claim 19, Kozak discloses the high-pressure hose according to claim 15 as set forth above, and further discloses wherein additional single reinforcing plies are applied (930e/930f, fig. 9).  

With regard to claim 20, Kozak discloses the high-pressure hose according to claim 15 as set forth above, and further discloses wherein the helically wound filaments are helically wound steel or aluminum wires, steel or aluminum cables, double twisted steel or aluminum wire ropes and/or glass, carbon or aramid threads and/or polyamide, polyester, rayon or polyethylene fibres or cords (paragraph 0036).  

With regard to claim 21, Kozak discloses the high-pressure hose according to claim 15 as set forth above, and further discloses wherein the inner liner comprises natural or synthetic rubber, plastic, or thermoplastic elastomer (paragraph 0041).  

With regard to claim 22, Kozak discloses the high-pressure hose according to claim 15 as set forth above, and further discloses wherein an embedding polymer layer is arranged between the unidirectional reinforcing plies (paragraph 0041).  

With regard to claim 23, Kozak discloses the high-pressure hose according to claim 22 as set forth above, and further discloses wherein the embedding polymer layer comprises natural or synthetic rubber, plastic or thermoplastic elastomer (paragraph 0041).  

With regard to claim 24, Kozak discloses the high-pressure hose according to claim 15 as set forth above, and further discloses wherein a rubberized textile ply is arranged above the liner, below the cover and between the unidirectional reinforcing ply pairs (paragraph 0033).  

With regard to claim 25, Kozak discloses the high-pressure hose according to claim 24 as set forth above, wherein the rubberized textile ply is made from a textile or cord fabric, preferably polyamide, polyester, viscose or aramid (paragraph 0042 describing the heating and vulcanization of the hose to consolidate it in the textile ply).  

With regard to claim 26, Kozak discloses the high-pressure hose according to claim 15 as set forth above, and further discloses wherein the cover comprises natural or synthetic rubber, plastic, or thermoplastic elastomer (paragraph 0041).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action as it pertains to the newly added limitation.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753